DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 06/12/2020, Applicant, on 11/11/2020, amended claims 1-20. Claims 1-20 are pending in this application and have been rejected below.
Claims 2, 4, 13-14, and 19-20 overcome the prior art, however these claims remain rejected under 35 USC 101. Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments the 35 USC § 112(a) and 102 rejections have been overcome. However, the updated 35 USC § 103 and 101 rejections of claims 1-20 are applied in light of Applicant's amendments.     
The Applicant argues that “claim 1, as a whole "integrates the recited judicial exception into a practical application." October 2019 Guidance. Specifically, the claim integrates the judicial exception into a practical application that imposes a meaningful limit on the judicial exception.” (Remarks 11/11/2020). 
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting  fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); which falls into the “Certain methods of organizing human activity” group  within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The claimed subject matter is merely claims a method/system for accessing and monitoring interaction information regarding industrial project(s). Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the receiving and analyzing (user roles) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of identifying users, monitoring activity, and generating a response can be performed by a human (mental process/pen and paper). The practice of validating a user and generating information in response to user activity 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data). 
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (identifying and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of receiving and analyzing data specifically for user roles in an industrial project(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. 
The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 10-16) and computer program product (claims 1-9 and 17-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting  fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); which falls into the “Certain methods of organizing human activity” group  within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s), as set forth in exemplary claim 1, are: to identify and validate a user and one or more roles of the user within an industrial automation project design, wherein the industrial automation project design is for a first industrial automation project of the industrial automation projects, the first industrial automation project comprising… during lifecycle phases of the first industrial automation project; …to personalize a user experience within the integrated platform based on the one or more roles of the user....monitors activity of the user in multiple interaction channels, wherein the activity in each of the multiple interaction channels is related to the first industrial automation project, and wherein at least some of the multiple interaction channels are accessed by the user via the one or more tools, generates responses based at least in part on the activity of the user in the multiple interaction channels and at least in part on the one or more roles of the user, and Serial No. 16/145,619Attorney's Docket No.: 2018P-165-USFiled : September 28, 2018Page: 3 of 15transmits the responses to the user via one or more of the multiple interaction channels. Independent claims 10 and 17 recite the method and CRM for performing the system of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied. 
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to An integrated platform for industrial automation projects, the integrated platform comprising: a processor… an identification module, under control of the processor… one or more industrial automation machines, each of the one or more industrial automation machines comprising an associated control system; one or more tools configured to allow the user to interact with the integrated platform … a personalization engine, under control of the processor… within the integrated platform; A computer-readable medium, excluding transitory signals, storing instructions that when executed by one or more processors cause a machine to…; a voice assistant, or a search engine… a machine learning or artificial intelligence engine, (as recited in claims 1, 10, and 17 respectively).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: An integrated platform for industrial automation projects, the integrated platform comprising: a processor… an identification module, under control of the processor… one or more industrial automation machines, each of the one or more industrial automation machines comprising an associated control system; one or more tools configured to allow the user to interact with the integrated platform … a personalization engine, under control of the processor… within the integrated platform; A computer-readable medium, excluding transitory signals, storing instructions that when executed by one or more processors cause a machine to…; a voice assistant, or a search engine… a machine learning or artificial intelligence engine, (as recited in claims 1, 10, and 17 respectively), for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0076]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-9, 11-16, and 18-20) are directed to the same abstract idea(s) as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-9 “wherein the activity in a first interaction channel is related to a component of at least one of the one or more industrial automation machines, and wherein the personalization engine further: receives a request from the user via a second interaction channel, wherein the request is related to the component; generates, in response to receiving the request, a personalized response based at least in part on the activity in the first interaction channel and based at least in part on the one or more roles of the user; and transmits the personalized response to the user via the second interaction channel; wherein the one or more tools comprise a voice assistant, a search engine, a chat window, or a combination thereof; wherein the first and second interaction channels are accessed via the one or more tools, and the second  interaction channel includes a voice assistant; wherein the one or more roles of the user include a company role identifying a role within an organization, an industry role identifying industries the user is associated with, individual roles identifying specific activity of the user, or a combination thereof; wherein the one or more roles of the user include a company role and the personalization engine personalizes information provided to the user from the integrated platform based on the company role; wherein the company role specifies preferences of an associated company and the personalization engine only presents those components that comply with the preferences to the user during searches; wherein the one or more roles of the user are generated or updated automatically based on an analysis of the one or more roles of the user; wherein the analysis comprises analyzing user activity via the multiple interaction channels, company human resource data, cross platform files from other users in the same industry, historical sales records, and maintenance records”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims. The mere nominal recitation of a generic computer/computing components/software does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claims recite a mental process for performing certain methods of organizing human activity. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
 
 Claims 1, 5-6, 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140058801 (hereinafter “Deodhar”) et al., in view of U.S. PGPub 20160282859 to (hereinafter “Wilber”) et al.
 As per claim 1, Deodhar teaches an integrated platform for industrial automation projects, the integrated platform comprising::
a processor;  an identification module, under control of the processor, to identify and validate a user and one or more roles of the user…; and 
a personalization engine, under control of the processor, to personalize a user experience within the integrated platform based on the one or more roles of the user …;  and at least in part on the one or more roles of the user;
Deodhar 0062-0073: “at least one Computing System (CS) Agent associated with a user accessing at least one Server, said CS Agent adapted to automatically measure and generate…each user containing his or her Purposes and Activities, role and business attributes, said master list automatically preconfigured at the organization level Server based on the user's role and other work related attributes; and [0065] a rule and pattern mapping engine containing the organization settings and current user specific mapping rules for mapping applications…user identifier adapted to identify a user by his or her unique login ID available with the Computing System, said user identifier further configured to prompt the user for the ID in case a neutral login ID is being used by more than one user…time tracker having access to said CS agent and adapted to track the user's online time on a currently active user application and associated artifact (file, folder, website) from a multiplicity of open applications on the Computing System, and record the name of the active application and artifact names and duration of usage…a comparator adapted to compare scheduled engagements, meetings, calls, lab work, travel time and remote visits of said user as obtained from the user's calendar on the Computing System and from local Presence Devices (PDs) such as smartphone with GPS that are connectable to or part of the Computing System…a time analyzer adapted to map said logs of said slots to an appropriate Activity (such as planning, design, programming, testing, documentation, communication, meetings, calls, lab work, travel, and visits) and Purpose (assigned projects, functions and tasks) based on the mapping rules and further adapted to generate and upload an effort map of the user …0114-0160: FIG. 5 is an illustration of a Global Knowledge Platform configured for collecting Work Pattern trends across industries, verticals, countries, roles and timelines. This is based on Work Pattern data collected from contributing organizations in return for being able to perform relative comparisons and ranking with peer organizations… mapping the individual's work time intelligently to Activities and Purposes based on the online applications and artifacts used, the source of the offline time (type of PD), and the individual's role and the organization sub-unit that the employee belongs to.”  (see also 0297-0325){The art teaches a user log-in system that is specific/personalized to the user specific ID. The CS agent additionally teaches identifying the user role within the organization/industry; as well as tracking user activity specific to the users role. 
Deodhar may not explicitly teach the following. However, Gill teaches:
within an industrial automation project design…;  wherein the industrial automation project design is for a first industrial automation project of the industrial automation projects, the first industrial automation project comprising one or more industrial automation machines, each of the one or more industrial automation machines comprising an associated control system; Wilber 0019: “FIG. 1 is a diagrammatical representation of an exemplary control and monitoring system 10, in accordance with embodiments presented herein. In FIG. 1, the control and monitoring system 10 is illustrated as including a human machine interface (HMI) 12 and a control /monitoring device 14 or automation controller adapted to interface with devices that may monitor and control various types of industrial automation equipment 16 …0037-0043: “the processor 36 may execute software applications that include programs that enable a user to track and/or monitor operations of the industrial automation equipment 16 via a local or remote communication link. That is, the software applications may communicate with the control /monitoring device 14 and gather information associated with the industrial automation equipment 16 as determined by the control/monitoring device 14, via sensors disposed on the industrial automation equipment 16, and the like.
one or more tools configured to allow the user to interact with the integrated platform during lifecycle phases of the first industrial automation project;Wilber 0030-0054, 0094: “the control /monitoring device 14 may be communicatively coupled to a computing device 26 and a cloud-based computing system 28. In this network, input and output signals generated from the control /monitoring device 14 may be communicated between the computing device 26 and the cloud-based computing system 28…. The computing device 26 may be a computing device that may include communication abilities, processing abilities, and the like. For example, the computing device 26 may be any general computing device that may monitor, control, and/or operate one or more of the industrial automation equipment 16. As such, the computing device 26 may be a laptop computer, a tablet computer, a mobile phone device computing device, a general personal computer, a wearable computing device, or the like. Additional details regarding the computing device 26 will be discussed below with reference to FIG. 3… computing device 26 may use the weighting factors to prioritize various pieces of industrial automation equipment 16 for planning a lifecycle of the industrial automation application 24, a migration plan for the industrial automation application 24, a replacement schedule for various pieces of equipment 16 in the industrial automation application 24, and the like.”
wherein the personalization engine.” 
monitors activity of the user in multiple interaction channels, wherein the activity in each of the multiple interaction channels is related to the first industrial automation project, and wherein at least some of the multiple interaction channels are accessed by the user via the one or more tools, Wilber 0018-0025: “this tri-partite paradigm may involve a software application operating on a computing device, such that the software application may be used to monitor, control, access, or view automation equipment in an industrial automation system. In any case, the information collected by the computing device and the automation equipment in the industrial automation system may be transmitted to the cloud-based computing system, such that the cloud-based computing system may analyze the information or alert other devices in the industrial automation system of relevant information. As such, the cloud-based computing system may coordinate the exchange of information between various devices associated with the industrial automation system, such that various tasks and operations of the industrial automation system may be performed more efficiently… FIG. 1 is a diagrammatical representation of an exemplary control and monitoring system 10, in accordance with embodiments presented herein. In FIG. 1, the control and monitoring system 10 is illustrated as including a human machine interface (HMI) 12 and a control /monitoring device 14 or automation controller adapted to interface with devices that may monitor and control various types of industrial automation equipment 16…0037-0042: the display 42 may be a touch display capable of receiving inputs (e.g., parameter data for operating the industrial automation equipment 16) from a user of the computing device 26. As such, the display 42 may serve as a user interface to communicate with the industrial automation equipment 16. The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures
generates responses based at least in part on the activity of the user in the multiple interaction channels …and Serial No. 16/145,619Attorney's Docket No.: 2018P-165-USFiled : September 28, 2018Page: 3 of 15transmits the responses to the user via one or more of the multiple interaction channels; Wilber 0019-0025: “a control /monitoring device 14 or automation controller adapted to interface with devices that may monitor and control various types of industrial automation equipment 16…. The actuators 20 may include any number of devices adapted to perform a mechanical action in response to a signal from a controller (e.g., the automation controller). The sensors 18 and actuators 20 may be utilized to operate the industrial automation equipment 16. Indeed, they may be utilized within process loops that are monitored and controlled by the control /monitoring device 14 and/or the HMI 12. Such a process loop may be activated based on process inputs (e.g., input from a sensor 18) or direct operator input received through the HMI 12...0042: the display 42 may be a touch display capable of receiving inputs (e.g., parameter data for operating the industrial automation equipment 16) from a user of the computing device 26. As such, the display 42 may serve as a user interface to communicate with the industrial automation equipment 16. The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like. The display 42 may be any suitable type of display, such as a liquid crystal display (LCD), plasma display, or an organic 
Deodhar and Wilber are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Deodhar with the aforementioned teachings from Wilber with a reasonable expectation of success, by adding steps that allow the software monitor project activity with the motivation to more efficiently and accurately communicate and analyze project data [Wilber 0019].   
  As per claim 5, Deodhar and Wilber teach all the limitations of claim 1. 
In addition, Deodhar teaches:
wherein the one or more roles of the user include a company role identifying a role within an organization, an industry role identifying industries the user is associated with, individual roles identifying specific activity of the user, or a combination thereof; Deodhar 0062-0073: “at least one Computing System (CS) Agent associated with a user accessing at least one Server, said CS Agent adapted to automatically measure and generate…each user containing his or her Purposes and Activities, role and business attributes, said master list automatically preconfigured at the organization level Server based on the user's role and other work related attributes; and [0065] a rule and pattern mapping engine containing the organization settings and current user specific mapping rules for mapping applications…user identifier adapted to identify a user by his or her unique login ID available with the Computing System, said user identifier further configured to prompt the user for the ID in case a neutral login ID is being used by more than one user…time tracker having access to said CS agent and adapted to track the user's online time on a currently active user application and associated artifact (file, folder, website) from a multiplicity of open applications on the Computing System, and record the name of the active application and artifact names and duration of usage…a comparator adapted to compare scheduled engagements, meetings, calls, lab work, travel time and remote visits of said user as obtained from the user's calendar on the Computing System and from local Presence Devices (PDs) such as smartphone with GPS that are connectable to or part of the Computing System…a time analyzer adapted to map said logs of said slots to an appropriate Activity (such as planning, design, programming, testing, documentation, communication, meetings, calls, lab work, travel, and visits) and Purpose (assigned projects, functions and tasks) based on the mapping rules and further adapted to generate and upload an effort map of the user …0114-0160: FIG. 5 is an illustration of a Global Knowledge Platform configured for collecting Work Pattern trends across industries, verticals, countries, roles and timelines. This is based on Work Pattern data collected from contributing organizations in return for being able to perform relative comparisons and ranking with peer organizations… mapping the individual's work time intelligently to Activities and Purposes based on the online applications and artifacts used, the source of the offline time (type of PD), and the individual's role and the organization sub-unit that the employee belongs to.”  (see also 0297-0325){The art teaches a user log-in system that is specific/personalized to the user specific ID. The CS agent additionally teaches identifying the user role within the organization/industry; as well as tracking user activity specific to the users role. Further the art teaches generating personalized reports/effort maps per each user activity/role/rules.}  
 As per claim 6, Deodhar and Wilber teach all the limitations of claim 1. 
In addition, Deodhar teaches:
wherein the one or more roles of the user include a company role and the personalization engine personalizes information provided to the user from the integrated platform based on the company role; Deodhar 0100: “productivity improvements are achieved through employee self-awareness by tracking user's own work patterns as provided on the local Computing System and by comparing against the goals set by the managers and the organization; [0101] work patterns are uploaded anonymously to the server, in return for being able to view the comparative trends across the users who role, seniority, location and skills are defined and comparisons are made with peers having a similar profile …0239: “underlying analytics engine is also made available to user for definition and generation of custom reports by selecting the parameters to be viewed and compared against, filters for selecting a subset from a range of the parameters, in which the parameter refers to any data item that is automatically tracked… business attributes such as employee levels, roles, skills, locations, verticals, technologies, cost centers), along with the ability for statistical analysis based on totals…0308: available a system that automatically collects and maintain the list of current valid users and organization hierarchy that maps each user to one or more organization units, and can be further configured to collect and maintain the business attributes ( role, skills, salary, position, location) qualifying each user, and organization sub-unit.”
 As per claim 11, Deodhar and Wilber teach all the limitations of claim 10. 
In addition, Deodhar teaches: 
further comprising automatically assigning or updating the one or more user roles of the user based on an analysis the user and available roles; Deodhar 0079: “an organization sync agent configured to automatically collect and maintain the list of current valid users and organization hierarchy that maps each user to one or more organization units, said organization sync unit further configured to collect and maintain the business attributes (role, skills, salary, position, location) qualifying each user, and organization sub-unit (domain, 0263: the information related to users and hierarchy may be available on an Excel or similar file and can be directly imported. In other embodiments, the Organization Sync Agent 404 has to be configured and adapted to source the information automatically from the ERP application or database, and subsequently to maintain its consistency by updating as per the changes made in the ERP.”
  As per claim 12, Deodhar and Wilber teach all the limitations of claim 11. 
In addition, Deodhar teaches 
wherein the analysis comprises analyzing the activity of the user via the multiple interaction channels, human resource data of a company associated with the industrial automation project, cross platform files from other users in the same industry, historical sales records, maintenance records, or a combination thereof;Deodhar 0215: “the Server, the Organization Sync Agent 404 automatically obtains the organization hierarchy, user list, and business attributes of organization sub-units and users, from the Human Resources (HR) or Enterprise Resource Planning (ERP) system…0060: to create a Global Work Pattern Knowledge Platform in which organizations across various industries, verticals, countries, and scale, can participate by contributing their high level work pattern trends and analytics…0104: a global pattern knowledge platform configured to enable the participating organizations to share their high-level work pattern analytics and trends based on employee and sub-organization categories…0143: create an open database and data exchange capability to interconnect with other roject management, performance tracking, HR systems for vacations and appraisals, project accounting, budgeting and so on…0273: Senior executive management can get precise insights into effort spent on revenue earning work versus other tasks… The present disclosure therefore provides a powerful tool that can boost overall revenue and profitability by plugging wasteful effort and reducing under-utilization of capacity in every dimension of the business.”
 Claims 10 and 17 are directed to the method and CRM for performing the system of claim 1 above.  Since Deodhar and Wilber teach the CRM, the same art and rationale apply.
 Claims 18 is directed to the CRM for performing the method of claim 11 above. Since Deodhar and Wilber teach the CRM, the same art and rationale apply. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140058801 (hereinafter “Deodhar”) et al., in view of U.S. PGPub 20160282859 to (hereinafter “Wilber”) et al., in further view of U.S. PGPub 20170330195 (hereinafter “Lange”) et al.
 As per claim 3, Deodhar and Wilber teach all the limitations of claim 1. 
Deodhar and Wilber may not explicitly teach the following. However, Lange teaches:
wherein the one or more tools comprise a voice assistant, a search engine, a chat window, or a combination thereof;  Lange 0120-0125: CoPilot may function, operate, etc. as something of a This received user input may include collection handling 1334 such as notes, screenshots and object references. The user input also may include virtual assistant and integrated help 1336, chat 1338, user activity tracking 1340 and notification handling 1342.”
  Deodhar, Wilber, and Lange are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Deodhar and Wilber with the aforementioned teachings from Lange with a reasonable expectation of success, by adding steps that [Lange 0128]. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140058801 (hereinafter “Deodhar”) et al., in view of U.S. PGPub 20160282859 to (hereinafter “Wilber”) et al., in further view of U.S. PGPub 20050004825 (hereinafter “Ehrler”) et al.
  As per claim 7, Deodhar and Wilber teach all the limitations of claim 6. 
Deodhar and Wilber may not explicitly teach the following. However, Ehrler teaches:  
wherein the company role specifies preferences of  an associated company and the personalization engine only presents those components that comply with the preferences to the user during searches; Ehrler 0092: “To assign project roles (e.g., project leader) to specific employees, the search function of the user interface can be used. The search function adopts all the data, for example, attributes, necessary for the search from the project role as the search criteria. The search criteria can also be changed within the dialogs of the search function without affecting the attributes of the project role. Additional search criteria are the maximum number of matches to be shown and project experience (which is a measure of experience with, for example, particular customers, particular projects, or relevant industries). Among the criteria that can be manually specified are the name of a desired candidate, if there is a specific employee desired for the job, certain parts of the organization to which the search is to be restricted, qualifying attributes, and capacitive attributes (including regularly-scheduled meetings), and whether more than one person can fill the project role (at different times), or whether it must be filled by only one employee throughout.”
Deodhar, Wilber, and, Ehrler are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Deodhar and Wilber with the aforementioned teachings from Ehrler with a reasonable expectation of success, by adding steps that allow the software to restrict results with the motivation to more efficiently and accurately limit information [Ehrler 0092]. 
 Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140058801 (hereinafter “Deodhar”) et al., in view of U.S. PGPub 20160282859 to (hereinafter “Wilber”) et al., in further view of U.S. PGPub 20190026634 (hereinafter “Homeyer”) et al.
As per claim 8, Deodhar and Wilber teach all the limitations of claim 1. 
Deodhar and Wilber may not explicitly teach the following. However, Homeyer teaches:  
wherein the one or more roles of the user are generated or updated automatically based on an analysis of the one or more roles of the user;  Homeyer 0018: “Some embodiments implement the inferences with a machine update to reflect changes in roles.”
Deodhar, Wilber, and, Homeyer are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Deodhar and Wilber with the aforementioned teachings from Homeyer with a reasonable expectation of success, by adding steps that allow the software to update role data with the motivation to more efficiently and accurately update and analyze information [Homeyer 0049]. 
  As per claim 9, Deodhar, Wilber, and Ehrler teach all the limitations of claim 8. 
 In addition, Deodhar teaches:
wherein the analysis comprises analyzing user activity via the multiple interaction channels, company human resource data, cross platform files from other users in the same industry, historical sales records, and maintenance records; Deodhar 0205: “The Time Analyzer 308 takes the output of the Time Tracker 306 and maps the time slots to Activity and Purpose based on mapping rules for the user provide by the Rules and Pattern Matching Engine 314. Activity relates to the nature of work such as Engineering, Documentation, Communication, 0256: Organization Settings and Rules Engine 416: Organization Settings and Rules Engine 416 keeps track of the organization structure, users, access rights, privacy filters, various configuration parameters for the organization, master list of Activities and Purposes further adapted for each user, and rules related to mapping of online applications and offline PD data to Activity and Purpose as defined for each user, team and the like.” 
 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140058801 (hereinafter “Deodhar”) et al., in view of U.S. PGPub 20160282859 to (hereinafter “Wilber”) et al., and in further view of U.S. PGPub 20090063309 (hereinafter “Stephens”) et al.  
 As per claim 15, Deodhar and Wilber teach all the limitations of claim 10. 
 Deodhar and Wilber may not explicitly teach the following. However, Stephens teaches:
wherein the multiple interaction channels are accessed via one or more tools hosted by the integrated platform, and wherein the one or more tools include a bill of materials builder to generate an initial design and quote, a studio suite to allow customization of specific components, [[and]] a repair manager to process maintenance requests, or a combination thereof;Stephens 0014: “method automates engineering processes for build-to-order (BTO) products. A request for quote (RFQ) for a BTO product is received from a BTO user. A DNA product string is generated based on information contained in bill of materials…0033-0040, 0057: engine 160 may use a design analyzer 161 and one or more pre-defined business rules 171 to ensure function and compliance of RFQ 154 with capabilities of BTO company 102… Such automated model generation mitigates many engineering file format and design-intensive issues because model generator 165 may output instructions 166 to operate modeler 180 to generate model 152 in all major native and common design file formats used by 2D/3D and solid model design tools… User 120 may also request a work order 126, based upon quote 156 and DNA product string 167, to allow manufacturing processes to be viewed prior to sending quote 156 to customer 104 (illustratively shown as quote 116 within BTO customer 104). Through user interface 158, BTO user 120 is able to preview and/or download the design, BOM, and delivery schedule. The design, BOM, and delivery schedule, shown as RFQ response 156, are accessible by BTO user 120 at any time.”
Deodhar, Wilber, and Stephens are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the [Stephens 0014].   
  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140058801 (hereinafter “Deodhar”) et al., in view of U.S. PGPub 20160282859 to (hereinafter “Wilber”) et al., and in view of U.S. PGPub 20060143034 (hereinafter “Rothermel”) et al.
 As per claim 16, Deodhar and Wilber teach all the limitations of claim 10. 
 Deodhar and Wilber may not explicitly teach the following. However, Rothermel teaches: 
 further comprising creating a customized workflow to order parts based on  the one or more user roles of the user; Rothermel 0087: FIG. 7 is a schematic diagram illustrating multiple sources of event triggers from different components of a business system. For example, a customer relationship management (CRM) system 702 might comprise various modules, such as lead processing, opportunity processing, order placement, procurement, production, a goods delivery module, and a billing module. Each of these modules might generate event triggers. For example, the opportunity processing module might detect an unusual rise in risk of sales loss and create an event representing that rise. The structured event handler might in turn issue an alert to a department sales manager for resolution. Once alerted, the 
Deodhar, Wilber, and Rothermel are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Deodhar and Wilber with the aforementioned teachings from Rothermel with a reasonable expectation of success, by adding steps that allow the software to order parts with the motivation to more efficiently and accurately assign role [Rothermel 0010].   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Patent Examiner, Art Unit 3683